283 F.2d 392
Martin J. MURPHY, Plaintiff, Appellant,v.A/S SOBRAL et al., Defendants, Appellees.
No. 5688.
United States Court of Appeals First Circuit.
October 28, 1960.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
Nathan Greenberg, Boston, Mass., for appellant.
Leo F. Glynn, Boston, Mass., for A/S Sobral, Inc., appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed on the opinion of Judge Ford. 182 F. Supp. 636.